Citation Nr: 0631652	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  03-14 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a laparoscopic cholecystectomy 
performed at a VA medical center in      February 1997.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel





INTRODUCTION

The veteran had active military service from February 1975 
to February 1979.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Columbia, 
South Carolina.  

Previously, in June 2004, the Board remanded the veteran's 
claim to the RO       (via the Appeals Management Center 
(AMC) in Washington, DC), for further development -- to 
include scheduling the veteran for a VA medical examination, 
and obtaining additional relevant clinical records.    

In November 2005, the Board again remanded this case, in 
this instance,                 to obtain a supplemental 
opinion from the July 2004 examining physician, following 
review of the more recently acquired records pertaining to 
the veteran's treatment history.  Upon completion of this 
requested action, the AMC continued  its denial of the 
veteran's claim, and returned the case to the Board.  


FINDINGS OF FACT

1.	The veteran has received detailed and thorough notice 
regarding the evidence needed to substantiate her claim for 
compensation benefits pursuant to 38 U.S.C.A. § 1151, 
including an explanation of whose responsibility -- hers or 
VA's, it was      to obtain that evidence and information.  
Moreover, all relevant evidence necessary for a fair 
disposition of this matter has been obtained.

2.	The veteran has experienced the onset of additional 
disability subsequent to     the February 1997 laparoscopic 
cholecystectomy performed at a VA medical facility, including 
residuals of irritable bowel syndrome (IBS) and bile salt          
type II diarrhea.  


3.	While there is competent evidence of record, including a 
November 2005 VA medical opinion, that this procedure may 
have been the actual cause of the claimed gastrointestinal 
disorders, that physician's opinion also determined that the 
requirements of proximate causation have not been met -- due 
to either an instance     of negligent or faulty treatment 
rendered on the part of a VA medical provider,       or the 
onset of disability following the cholecystectomy procedure 
which was not     reasonably foreseeable.  


CONCLUSION OF LAW

The criteria are not met for compensation benefits under 38 
U.S.C.A. § 1151 for residuals of a laparoscopic 
cholecystectomy performed at a VA medical center in February 
1997.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002);           
38 C.F.R. § 3.102, 3.159, 3.361 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

Upon receipt of an application for "service connection" 
(including as here, a claim for benefits arising out of VA 
treatment, and which, if awarded, is to be considered in the 
same manner as if service-connected) therefore, VA is 
required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) 
that are relevant to establishing a disability - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing exceptional circumstances relating to 
the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the 
basis for a disability rating that reflects that 
level of disability was submitted, or on the day 
after the veteran's discharge from service if the 
claim that is the basis for which service 
connection is awarded is submitted within one year 
after discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim. When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on          
a claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is 
premised on the five elements of a service connection claim, 
it is the consensus opinion within the Department that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date 
elements, etc.  Similarly, even for claims that "fall 
beyond" the five basic elements of a service connection 
claim, such as special monthly compensation, pension, etc., 
the effective date to be assigned if the claim is granted is 
a matter that needs to be addressed in the VCAA notice.

Initially, in furtherance of the above requirements that 
pertain to the content of the VCAA notice provided to a 
claimant seeking compensation benefits, the veteran has 
received several notice letters during the course of the 
appeal, informing her of the procedures in effect for 
development of her claim.  Relevant VCAA notice letters were 
issued by the RO in September 2001 and July 2002, and then 
from the AMC (following the previous remands of the claim on 
appeal) in June 2004 and November 2005.  Considering this 
correspondence, along with the May 2003 statement of the 
case (SOC) and several supplemental SOCs (SSOCs), the 
essential criteria outlined in the Pelegrini II decision as 
to sufficient VCAA notice have    been met.     

In its September 2001 correspondence sent to the veteran, 
the RO informed her      of the recent enactment of the 
VCAA, and that VA would provide reasonable assistance in the 
development of her claim.  This correspondence then set 
forth      an explanation of the general type of evidence 
necessary to establish a claim for service-connected 
compensation (due to in-service occurrence) -- and while 
this    is not the kind of claim at issue, the next 
correspondence issued to her, in July 2002, clearly 
identified the legal criteria for the receipt of section 
1151 benefits.  Also, the May 2003 SOC provided citation to 
38 C.F.R. § 3.159 -- the regulation that sets forth the 
procedures by which VA will assist a claimant in the 
development of a claim for compensation benefits.  The above 
notice information thus satisfied the first element of VCAA 
notice identified in Pelegrini II, of explaining what is 
required in order to substantiate the claim under 
consideration.   

The AMC subsequently provided the veteran with June 2004 and 
November 2005 notice letters, which contained substantially 
similar notice information to the previous correspondence, 
with reference to the evidentiary requirements to establish 
her claim.  The June 2004 letter further included an 
explanation of the shared obligation between VA and the 
veteran to obtain additional evidence relevant to the 
eventual outcome of her claim.  See Quartuccio v. Principi, 
16 Vet. App. 183,   186-87 (2002).  This included notice 
that VA would undertake reasonable efforts to help obtain 
evidence necessary to support her claims, including helping 
her obtain additional VA and private medical records, 
employment records, and records from other Federal agencies.  
It was also it was requested that she complete and return           
a VA Form 21-4142 (Authorization and Consent to Release of 
Information) with information pertaining to for any further 
medical records from the VA facility        at which she 
underwent a cholecystectomy, and from relevant private 
treatment providers, in accordance with the Board's June 
2004 remand directive that she should receive another 
opportunity to identify this evidence.  So the second and 
third elements of the Pelegrini II analysis were also met.     

Additionally, the June 2004 and November 2005 notice letters 
each included language requesting that if the veteran had 
any additional evidence in her possession that pertained to 
her claim, to please forward it to the AMC.  Based upon this 
information, the fourth and final "element" of satisfactory 
notice has been satisfied.  Pelegrini II, 
18 Vet. App. at 118.  

Consideration is also essential as to whether the relevant 
notice information was timely sent.  Here, the VCAA letters 
which the RO provided to the veteran,      dated in 
September 2001 and July 2002, were each sent in advance of 
the  December 2002 rating decision on appeal.  This was 
consistent with the applicable standard set forth in 
Pelegrini II for timely notice, i.e., of issuance of the 
VCAA notice information prior to the decision representing 
the initial adjudication of      the claim.  But this 
notwithstanding, the subsequent letters from AMC, dated from 
June 2004 and November 2005, respectively, were obviously 
received after the issuance of the December 2002 decision 
that was appealed.  So these letters did not comport with 
the above criteria for timely notice.  See also 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  




However, the record indicates that the veteran has still 
received a sufficient opportunity to provide evidence 
supporting her claim, such that there has not been any 
resulting detrimental impact upon the adjudication of the 
claim.  In particular, through its June 2004 letter, the AMC 
set forth a request for all additional relevant evidence and 
information from VA and private medical sources, including 
specifically those from the M.M.C. clinic (previously 
mentioned as a source          of evidence), consistent with 
the directives specified in the Board in July 2004 remand 
for providing assistance in the development of the claim on 
appeal.            In her November 2004 correspondence, the 
veteran responded that she did not   have any additional 
medical information to provide at that time.  Following the 
most recent November 2005 VCAA letter, the veteran provided 
several lay statements from third-parties and medical 
treatise evidence.  She did not identify any further 
remaining evidence that had not yet been obtained.    

For these reasons, the Board finds that regardless of the 
timing of the subsequent VCAA notice letter, the veteran has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2004), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

Moreover, the RO (and more recently, the AMC) has taken 
appropriate action to comply with the duty to assist the 
veteran with the development of her claim.      The 
veteran's VA outpatient and hospitalization records from the 
Columbia VA Medical Center (VAMC) have been obtained, 
including the report of her     February 1997 
hospitalization pertaining to the events underlying the 
claim presently on appeal for section 1151 compensation 
benefits.   Also, the veteran    has undergone several VA 
examination in connection with the claim on appeal --   a 
November 2005 supplemental opinion has also been obtained 
from the July 2004 VA examiner regarding his overall medical 
conclusion, and the basis for that determination.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  




To support her claim, the veteran herself has provided 
treatment records from              a private hospital, 
evaluation reports from several private physicians, and      
medical treatise evidence.  The veteran has also provided 
numerous personal statements, and lay statements from other 
individuals.   She has not at any point requested the 
opportunity to testify at a hearing in support of her claim.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to 
the appellant regarding what further evidence he should 
submit to substantiate his claim."  Conway v. Principi, 353 
F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will 
address the merits of the claim.

Governing Law, Regulations and Analysis

Under VA law, when a veteran suffers additional disability 
or death as the result of training, hospital care, medical 
or surgical treatment, or an examination by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151;                      38 C.F.R. § 
3.358(a).    

For claims filed on or after October 1, 1997, as in this 
case, the veteran must show that the VA treatment in 
question resulted in additional disability and further, that 
the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part 
in furnishing the medical or surgical treatment, or that the 
proximate cause of the disability was an event which was not 
reasonably foreseeable.  See 38 U.S.C.A.      § 1151; see 
also VAOPGCPREC 40-97 (Dec. 31, 1997).   




In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other relevant incident in which the claimed 
disease or injury was sustained (i.e., medical examination, 
training and rehabilitation services, or       work therapy) 
upon which the claim is based, to the veteran's condition 
after     such treatment, examination or program has 
stopped.  See 38 C.F.R. § 3.361(b).  

Provided that additional disability is shown to exist, the 
next relevant consideration is whether the causation 
requirements for a valid claim for benefits have been met.  
In order to establish actual causation, the evidence must 
show that the medical or surgical treatment rendered (in 
this particular case) resulted in the veteran's additional 
disability.  See 38 C.F.R. § 3.361(c)(1).  Furthermore, the 
proximate cause of the disability claimed must be the event 
that directly caused it,                  as distinguished 
from a remote contributing cause.  Specifically, to 
establish that carelessness, negligence, lack of proper 
skill, error in judgment or other instance of fault 
proximately caused the additional disability, it must be 
shown either that VA failed to exercise the degree of care 
expected by a reasonable treatment provider,   or furnished 
the medical treatment at issue without the veteran's 
informed consent.                        See 38 C.F.R. § 
3.361(d)(1).    

Proximate cause may also be established where the veteran's 
additional disability was an event not reasonably 
foreseeable -- to be determined based on what             a 
reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable, 
but must be one that a reasonable  health care provider 
would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider the type of risk 
that a reasonable health care provider would have disclosed 
as part of the procedures for informed consent (in 
accordance with           38 C.F.R. § 17.32).  See 38 C.F.R. 
§ 3.361(d)(2).    
 

       


In the present case at hand, the current condition for which 
compensation under    38 U.S.C.A. § 1151 is sought, consists 
of the residuals of the laparoscopic cholecystectomy 
performed at the Columbia VAMC in February 1997.  With 
regard to the initial requirement under section 1151 that 
there exists an additional disability, this element of the 
claim, in and of itself, has been met.  Where an additional 
disability has manifested subsequent to VA medical care, 
however,         it must further be shown that this instance 
of treatment rendered is what brought about the disability 
claimed, under the provisions that pertain to both actual 
and proximate causation.  In this case, the competent 
evidence indicates that while the claimed residuals of a 
cholecystectomy may have been actually caused by that 
procedure, unfortunately, this current condition in all 
likelihood is not due to careless or faulty VA treatment, or 
otherwise represents an unforeseeable or unexpected 
complication of that procedure -- the criteria for 
establishing  proximate causation.      

With to regard to the specific condition claimed, the fact 
that the veteran has experienced some additional disability 
subsequent to the February 1997 cholecystectomy is not in 
dispute.  The veteran's clinical records soon following this 
procedure from the Columbia VAMC on an outpatient basis, 
indicate diagnoses    of irritable bowel syndrome (IBS), 
diarrhea, and hemorrhoids.  A February 1999 evaluation 
report from a Dr. M., also provides his assessment of 
chronic diarrhea of 2-years duration subsequent to 
cholecystectomy, which appeared to be secondary to bile 
salt, type II diarrhea.  There is no corresponding record of 
any of these same conditions prior to February 1997 surgery.   

Also addressing this preliminary requirement under section 
1151, is the    November 2005 VA physician's opinion (as an 
addendum to his July 2004 examination) which is consistent 
with a finding of additional disability.              This 
physician indicated that the veteran's recently manifested 
IBS, hemorrhoids and bile salt type II diarrhea were most 
likely not the continuous or natural progression of 
preexisting diseases (i.e., that may have pre-existed 
surgery),        and the development of which were merely 
coincidental with the February 1997 procedure.  So the 
occurrence of an additional disability as of 1997, at least,         
has been established.  And as explained below, this opinion 
rendered also presents evidence of the first prong of the 
causation requirement, of actual causation.

Under section 1151, causation consists of actual causation 
and proximate causation, and both requirements must be met.  
The above-referenced examiner's conclusion, which represents 
the first of two significant overall findings, up to this 
point,          is generally supportive of the actual 
causation requirement, since his statement reflects that the 
February 1997 cholecystectomy actually caused the resultant 
disability, and its onset was not simply coincidental.  The 
language utilized on this subject is also similar to the 
previous VA regulatory definition of actual causation under 
38 C.F.R. 3.158, which while not applicable here (and only 
concerns    section 1151 claims filed prior to October 1, 
1997), is still instructive as to         what was the 
intended observation of the examiner.   

But there remains the proximate causation requirement, and 
in this respect,           the November 2005 opinion rules 
out the likelihood of causation on this basis.    The 
examiner found that it was at least as likely as not that 
the veteran's IBS, hemorrhoids and bile salt type II 
diarrhea "were the necessary consequence, i.e.,  the certain 
or intended results of the February 1997 VA surgery."  He 
stated that the condition of bile salt diarrhea was a known 
consequence that occurred in a certain percentage of 
patients after cholecystectomy, and not the result of 
negligence from that procedure.  In discussion the 
justification for this finding, the examiner noted that the 
claims file contained the operative report, which indicated 
no complications from the cholecystectomy, and that the 
immediate postoperative period was unremarkable.  Also noted 
was a recent review of updated VA outpatient treatment 
records from 2004 (consistent with the Board's July 2004 
remand request, prior to obtaining that supplemental 
opinion). 

According to these findings, it is first shown that the 
residuals of the veteran's cholecystectomy were not the 
result of negligence or failure to exercise reasonable care 
in providing treatment, so as to demonstrate proximate 
cause.  Additionally, the examining physician described the 
gastrointestinal condition that developed status-post the 
cholecystectomy as a foreseeable occurrence, explaining that 
these were common results of that procedure, and that a 
certain percentage of patients in that situation would 
routinely experience bile salt diarrhea.  Proximate cause is 
therefore not shown on this basis either.     

The above opinion represents the sole determination of 
record regarding the etiology of the claimed 
gastrointestinal disorders, including the only assessment  
that completely discusses the proximate causation issue.  It 
is also has a foundation in that physician's previous 
detailed physical examination of the veteran               
(in July 2004), as well as a thorough review of the claims 
file.  It is likewise generally consistent with the 
operative reports from February 1997 and records immediately 
afterwards, which do not contain any specific findings or 
concerns then as to possible faulty treatment or 
unforeseeable events.  So this opinion should be considered 
probative in its observations concerning the development of 
the condition claimed.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000)             (the factors for assessing the 
probative value of an opinion on the question of medical 
nexus include the physician's access to the claims file and 
the thoroughness and detail of the opinion); Black v. Brown, 
5 Vet. App. 177, 180 (1993).      

It also warrants discussion that the treatment in question 
was provided following the veteran's signature of a consent 
form which is clearly of record, and it has not been 
alleged, in any event, that consent was not provided -- 
thus, this particular basis for demonstrating a deficiency 
in the degree of care provided would not apply.          See 
38 C.F.R. § 3.361(d)(1).  It should be noted that while the 
veteran's representative contends that the January 1997 
medical consent form failed to inform the veteran of the 
specific risk of chronic diarrhea, the regulatory definition 
of foreseeability pertains only to the type of risk that a 
reasonable medical provider would have disclosed -- and not 
whether those same risks were actually disclosed either 
verbally or in writing.  The medical evidence thus far, 
reflects that the identified symptoms would have been 
reasonably anticipated before undergoing      a 
cholecystectomy procedure.




In support of the present claim, the veteran and her 
representative have also contended that she has manifested 
what are essentially unforeseeable complications of the 
cholecystectomy, and have provided medical treatise evidence 
on that subject.  Cited are two medical journal studies, and 
the latter of which alleged identified the complications of 
the type the veteran developed, as occurring in only 5 
percent of cholecystectomy cases.  In fact, from a brief 
review of this medical literature there is no express or 
implied statement of that same conclusion.           The 
information provided therein, rather, states as 5 percent 
the risk of complications such as abdominal adhesions and 
vision problems due to laparoscopic surgery (requiring a 
standard surgical procedural instead).                  

In any event, provided the cited article was directly 
relevant to the condition claimed, the generic statement in 
a treatise as to a common observed medical relationship (or 
as here, the question of foreseeability), does not 
definitively resolve what occurred in this particular case.  
See Wallin v. West, 11 Vet. App. 509,        514 (1998) 
(treatise evidence must discuss generic relationships with a 
degree of certainty such that under the facts of the 
specific case there is at least a plausible causality based 
on objective facts rather than on unsubstantiated lay 
opinion).      See also Timberlake v. Gober, 14 Vet. App. 
122, 130 (2000), citing                Hensley v. West, 212 
F.3d 1255, 1265 (Fed. Cir. 2000)).  Instead, there is the 
more fact-specific opinion of record from the VA examiner 
that the disability claimed developed as a foreseeable 
consequence of treatment provided.

The Board has taken into consideration the assertions of the 
veteran, and         several statements of record which the 
veteran has provided from other individuals,           in 
adjudicating this claim on appeal.  To the extent the 
evidence sets forth a description of her current 
symptomatology, and the apparent date of onset of them,            
the content of the statements provided are competent 
evidence as to these       specific facts.  However, 
inasmuch as there is no indication that either the veteran  
or those individuals who have submitted statements in her 
behalf have a medical background or expertise, as laypersons 
they cannot offer a competent opinion on      a medical 
matter -- including here, the dispositive issue of whether 
the            veteran's laparoscopic cholecystectomy 
proximately caused the claimed residuals  of that procedure.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993);            
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).
 
For these reasons and bases, the preponderance of the 
medical evidence is against the veteran's claim for 
compensation benefits under 38 U.S.C.A. § 1151 for residuals 
of a laparoscopic cholecystectomy.  Accordingly, the 
benefit-of-the-doubt doctrine does not apply to the instant 
appeal, and the claim must be denied.    38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown,                      
9 Vet. App. 518, 519 (1996).


ORDER

The claim for compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for      residuals of a laparoscopic cholecystectomy 
performed in February 1997,               is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


